DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed 7/20/20 has been entered and made of record.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/20 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities: the claim does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dyner (U.S. Pub. No. 2004/0001182; cited in the IDS dated 12/3/20).
In regard to claim 1, Dyner teaches a three-dimensional image formation system (i.e. Fig. 1) (para[0011]) comprising: 
a display configured to provide or display an image (i.e. projection source 124 or projection source 125) [Figs. 4 and 5; para[0048]-[0049]); and 
a scattering medium producing device (i.e. particle cloud delivery device 4 ejects the microscopic particle cloud material) (Fig. 1; para[0036]) configured to produce a light scattering medium (i.e. light ray 27 illuminates particle cloud 146) (Figs. 4 and 5; para[0048]-[0049]); 
wherein the display is configured to be viewed through a said scattering medium to create a three-dimensional image (i.e. a projection system comprising single or multiple projection sources illuminate the particle cloud in a controlled manner, in which the particulates or elements of the particle cloud act as a medium where the controlled focus and intersection of light generate a visible three-dimensional spatially addressable free-space illumination where the image is composed; discrete stereoscopic image can be projected at angle theta allowing for simulated three-dimensional imaging) (Figs. 4 and 5; para[0011]; para[0048]-[0049]); and 
wherein the system is configured such that a thickness of the scattering medium through which the display is viewable is variable with respect to a viewing angle (i.e. note in Fig. 5 the particle cloud 146 has a different number of particles to see through (i.e. “thickness of the scattering medium”) at viewer’s eye 29 versus viewer’s eye 148) (Figs. 4 and 5; para[0048]-[0049]).  
In regard to claim 2, Dyner teaches all of the limitations of claim 1 as discussed above.  In addition, Dyner teaches wherein the scattering medium producing device is configured to produce a mist of fluid droplets (i.e. expansion chamber 52 employs electromechanical atomizing to vibrate a piezoelectric disk or transducer 53, oscillating ultrasonically and atomizing the condensate, generating a fine cloud mist of microscopic particulates) (Fig. 9; para[0055]).  
In regard to claim 3, Dyner teach all of the limitations of claim 1 as discussed above.  In addition, Dyner teaches further comprising one or more fluid outlets configured to produce the mist of fluid droplets (i.e. particle cloud laminar ejection, thin walled nozzle 204 ejects particle cloud material towards to exterior 205) (Fig. 9a; para[0065]).  
In regard to claim 21, Dyner teaches all of the limitations of claim 1 as discussed above.  In addition, Dyner teaches wherein the display is a display screen and, optionally or preferably, is one of a flat display screen and a curved display screen (i.e. display can also take on varying geometric shapes, generating particle cloud surfaces other than a flat plane, such as cylindrical or curved surfaces) (para[0015]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dyner (U.S. Pub. No. 2004/0001182; cited in the IDS dated 12/3/20) in view of Sliwa et al. (U.S Pub. No. 2010/0321478; cited in the IDS dated 12/3/20).
In regard to claim 4, Dyner teaches all of the limitations of claims 1 and 3 as discussed above.  However, Dyner does not explicitly disclose wherein the one or more fluid outlets are configured to vary a fluid droplet size of the spray of fluid droplets.  
wherein the one or more fluid outlets are configured to vary a fluid droplet size of the spray of fluid droplets (i.e. in FIG. 6b, we see the familiar aperture plate 76, droplet fluid 75, a backplate or chamber defining wall 77, and a droplet 89b in the process of being emitted; because the electrical pulses to the piezo-crystal can be scaled and shaped, there is also an improved freedom with piezo-devices to tailor the emission process to optimize factors such as minimization of satellite droplets and to create the ability to emit multiple sized droplets with different shaped or magnitude pulses or waveforms) (Fig. 6b; para[0219]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Sliwa because Sliwa teaches that one or more sizes or types of particles causes or enables contrast to be generated (See, for example, para[0093]).  Therefore, it would have been obvious to combine the teachings of Dyner with those of Sliwa.
In regard to claim 14, Dyner teaches all of the limitations of claims 1 and 3 as discussed above.  In addition, Dyner teaches wherein one or more of the fluid outlets comprises an ultrasonic atomizer (i.e. expansion chamber 52 employs electromechanical atomizing to vibrate a piezoelectric disk or transducer 53, oscillating ultrasonically and atomizing the condensate, generating a fine cloud mist of microscopic particulates) (Fig. 9; para[0055]).
However, Dyner does not explicitly disclose optionally or preferably, further comprises a variable nozzle sprayer.  
optionally or preferably, further comprises a variable nozzle sprayer (i.e. in FIG. 6b, we see the familiar aperture plate 76, droplet fluid 75, a backplate or chamber defining wall 77, and a droplet 89b in the process of being emitted; because the electrical pulses to the piezo-crystal can be scaled and shaped, there is also an improved freedom with piezo-devices to tailor the emission process to optimize factors such as minimization of satellite droplets and to create the ability to emit multiple sized droplets with different shaped or magnitude pulses or waveforms) (Fig. 6b; para[0219]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Sliwa for the same reasons as those discussed above for claim 4.
Claims 5, 7, 8, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyner (U.S. Pub. No. 2004/0001182; cited in the IDS dated 12/3/20) in view of Lam et al. (U.S. Pub. No. 2017/0161943; cited in the IDS dated 12/3/20).
In regard to claim 5, Dyner teaches all of the limitations of claims 1 and 3 as discussed above.  However, Dyner does not explicitly disclose further comprising a hollow structure comprising an air inlet and an air outlet. 
In the same field of endeavor, Lam teaches further comprising a hollow structure comprising an air inlet and an air outlet (i.e. suitable air inlets and outlets may also be provided on the medium generating device 200 for the generated air flow to flow through) (Fig. 2; para[0076]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Lam 
In regard to claim 7, Dyner and Lam teach all of the limitations of claims 1, 3, and 5 as discussed above.  However, Dyner does not explicitly disclose wherein the hollow structure is a hollow columnar or tubular structure. 
In the same field of endeavor, Lam teaches wherein the hollow structure is a hollow columnar or tubular structure (i.e. the packed, parallel pipe structure used in some fog display systems may also be added to the air outlet to further enhance laminar flow) (Fig. 3C; para[0081]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Lam for the same reasons as those discussed above for claim 5.
In regard to claim 8, Dyner and Lam teach all of the limitations of claims 1, 3, 5, and 7 as discussed above.  However, Dyner does not explicitly teach wherein an end of the hollow columnar structure is open (i.e. the packed, parallel pipe structure used in some fog display systems may also be added to the air outlet to further enhance laminar flow) (Fig. 3C; para[0081]); and 
i) the air inlet or outlet is formed by or provided at the open end; and/or 
ii) the air inlet or outlet is located proximate the open end. 
In the same field of endeavor, Lam teaches wherein an end of the hollow columnar structure is open (i.e. the packed, parallel pipe structure used in some fog ; and 
i) the air inlet or outlet is formed by or provided at the open end (i.e. the packed, parallel pipe structure used in some fog display systems may also be added to the air outlet to further enhance laminar flow; note openings surrounding piezoelectric transducer 202 in Fig. 3C) (Fig. 3C; para[0081]); and/or 
ii) the air inlet or outlet is located proximate the open end (i.e. the packed, parallel pipe structure used in some fog display systems may also be added to the air outlet to further enhance laminar flow; note openings surrounding piezoelectric transducer 202 in Fig. 3C) (Fig. 3C; para[0081]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Lam for the same reasons as those discussed above for claim 5.
In regard to claim 10, Dyner and Lam teach all of the limitations of claims 1, 3, and 5 as discussed above.  However, Dyner does not explicitly teach further comprising a fan configured to assist air flow from the air inlet to the air outlet.  
In the same field of endeavor, Lam teaches further comprising a fan configured to assist air flow from the air inlet to the air outlet (i.e. a fan unit 206 may be positioned at the bottom and may be used to generate air flow for guiding the water droplets or mist generated at the top, and suitable air inlets and outlets may also be provided on the medium generating device for the generated air to flow through) (Fig. 2; para[0076]).  

In regard to claim 11, Dyner and Lam teach all of the limitations of claims 1, 3, and 5 as discussed above.  However, Dyner and Lam do not explicitly teach further comprising a secondary fluid outlet configured to flow across an internal surface of the hollow structure in a direction substantially corresponding to the direction of air flow from the air inlet to the air outlet.
In the same field of endeavor, Lam teaches further comprising a secondary fluid outlet (i.e. piezoelectric transducers 202) (Figs. 2 and 3C; para [0076]) configured to flow across an internal surface of the hollow structure in a direction substantially corresponding to the direction of air flow from the air inlet to the air outlet (i.e. tank/bottle 204 providing water to piezoelectric transducers 202 on top of medium generating device 200; fan unit 206 for directing air from bottom to top of device) (Fig. 2; para[0076]-[0077]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Lam for the same reasons as those discussed above for claim 5.
In regard to claim 12, Dyner and Lam teach all of the limitations of claims 1, 3, and 5 as discussed above.  However, Dyner does not explicitly teach wherein a portion of the hollow structure forms a fluid reservoir, and optionally or preferably wherein the air outlet is located above the level of a fluid in the fluid reservoir.  
In the same field of endeavor, Lam teaches wherein a portion of the hollow structure forms a fluid reservoir (i.e. medium generating device 200; water may be stored and supplied from a tank/bottle 204 below the piezoelectric transducers 202) (Fig. 2; para[0076]), and optionally or preferably wherein the air outlet is located above the level of a fluid in the fluid reservoir (i.e. the packed, parallel pipe structure used in some fog display systems may also be added to the air outlet to further enhance laminar flow; note openings surrounding piezoelectric transducer 202 in Fig. 3C and that in Fig. 2 such openings are located above tank/bottle 204) (Figs. 2 and 3C; para[0076], [0081]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Lam for the same reasons as those discussed above for claim 5.
In regard to claim 20, Dyner and Lam teach all of the limitations of claims 1, 3, and 5 as discussed above.  However, Dyner does not explicitly teach wherein the air inlet is configured to assist air entering the structure and/or has rounded or curved edges.  
In the same field of endeavor, Lam teaches wherein the air inlet is configured to assist air entering the structure and/or has rounded or curved edges (i.e. a fan unit 206 may be positioned at the bottom and may be used to generate air flow for guiding the water droplets or mist generated at the top, and suitable air inlets and .  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Lam for the same reason as those discussed above for claim 5.
Claims 6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dyner (U.S. Pub. No. 2004/0001182; cited in the IDS dated 12/3/20) in view of Lam et al. (U.S. Pub. No. 2017/0161943; cited in the IDS dated 12/3/20), further in view of Chen (CN103901709A; cited in the IDS dated 12/3/20; citations in the Office Action are from the translation provided by Applicant in the IDS).
In regard to claim 6, Dyner and Lam teach all of the limitations of claims 1, 3, and 5 as discussed above.  However, Dyner and Lam do not explicitly teach further comprising a filter at or near the air outlet, configured to remove fluid droplets from air passing through the air outlet.
In the same field of endeavor, Chen teaches further comprising a filter at or near the air outlet, configured to remove fluid droplets from air passing through the air outlet (i.e. the mist suction port 1 is provided with a filter device 5, and the filter device 5 may be a metal filter mesh provided with through holes, and the aperture of the through hole is less than 1/100 of the aperture of the mist suction port; the filtering precision of the filter mesh is between 30-1300 microns) (i.e. page 7, lines 264-268).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner, Lam, and Chen because Chen teaches a fog screen projection system to generate a fog screen and 
In regard to claim 9, Dyner, Lam, and Chen teach all of the limitations of claims 1, 3, 5, and 6 as discussed above.  However, Dyner and Lam do not explicitly teach further comprising an aperture in the hollow structure, wherein the air outlet or inlet is formed or provided by the aperture (i.e. the mist suction port 1 is provided with a filter device 5, and the filter device 5 may be a metal filter mesh provided with through holes, and the aperture of the through hole is less than 1/100 of the aperture of the mist suction port) (i.e. page 7, lines 264-268).
In the same field of endeavor, Chen teaches further comprising an aperture in the hollow structure, wherein the air outlet or inlet is formed or provided by the aperture.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner, Lam, and Chen for the same reasons as those discussed above for claim 6.
In regard to claim 13, Dyner and Lam teach all of the limitations of claims 1, 3, 5, and 12 as discussed above.  However, Dyner and Lam do not explicitly teach further comprising a fluid pump configured to pump clean or treated fluid from the fluid reservoir to each of the one or more fluid outlets and/or the secondary fluid outlet.  
In the same field of endeavor, Chen teaches further comprising a fluid pump (i.e. water suction pipe 23) (page 6, lines 211-213) configured to pump clean or treated fluid from the fluid reservoir to each of the one or more fluid outlets and/or the secondary fluid outlet (i.e. water suction pipe 23 is arranged in the box body, one end of the water suction pipe 23 is in contact with the water body, and the other end of the water suction pipe 23 is in contact with the ultrasonic atomization device 24) (Fig. 3; page 6, lines 211-214).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner, Lam, and Chen for the same reasons as those discussed above for claim 6.
Claims 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dyner (U.S. Pub. No. 2004/0001182; cited in the IDS dated 12/3/20) in view of Chen (CN103901709A; cited in the IDS dated 12/3/20; citations in the Office Action are from the translation provided by Applicant in the IDS).
In regard to claim 15, Dyner teaches all of the limitations of claims 1 and 3 as discussed above.  However, Dyner does not explicitly teach wherein one or more of the fluid outlets is located in a fluid bath and configured to produce a spray of fluid droplets using fluid contained in the fluid bath; and, optionally or preferably, wherein the system is configured to maintain the level of the fluid in the fluid bath at a constant level.  
In the same field of endeavor, Chen teaches wherein one or more of the fluid outlets is located in a fluid bath and configured to produce a spray of fluid droplets using fluid contained in the fluid bath (i.e. water suction pipe 23 is arranged in the box body, one end of the water suction pipe 23 is in contact with the water body, and the other end of the water suction pipe 23 is in contact with the ultrasonic ; and, optionally or preferably, wherein the system is configured to maintain the level of the fluid in the fluid bath at a constant level (i.e. at least one water level control contact 27 is provided at the bottom of the box; to control the water level in the box to prevent the device from working without water) (Fig. 3; page 6, lines 228-239).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Dyner and Chen because Chen teaches a fog screen projection system to generate a fog screen and carry out a projection on the fog screen (See, for example, Abstract).  Therefore, it would have been obvious to combine the teachings of Dyner with those of Chen.
In regard to claim 16, Dyner and Chen teach all of the limitations of claims 1, 3, and 15 as discussed above.  In addition, Dyner teaches comprising a support (i.e. enclosure 200) (Fig. 9a; para[0065]), wherein the one or more fluid outlets and/or the secondary fluid outlet and/or the fluid baths are provided on the support (i.e. particle cloud laminar ejection, thin walled nozzle 204 ejects particle cloud material towards to exterior 205) (Fig. 9a; para[0065]).  
In regard to claim 22, Dyner teaches all of the limitations of claim 1 as discussed above.  However, Dyner does not explicitly teach wherein the scattering medium producing device is located behind the display relative to a viewpoint of a viewer.
In the same field of endeavor, Chen teaches wherein the scattering medium producing device is located behind the display relative to a viewpoint of a viewer (i.e. camera 43 projects the image onto the fog screen 44; note that camera 43 is behind fog screen 44 in Fig. 2) (Fig. 2; page 5, lines 176-186). 
.
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        

/JAMES M PONTIUS/Primary Examiner, Art Unit 2488